Citation Nr: 0832569	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from December 1954 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2006, the veteran submitted his substantive 
appeal, via Form 9, but he did not indicate whether he wanted 
a Board hearing.  On an attached statement, the veteran's 
representative requested a Travel Board hearing; however, in 
August 2006, the veteran clarified that he did not want a 
Board hearing.  The Board, then, finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
current lung disability that is due to any incident or event 
in his military service or is a result of exposure to 
asbestos in service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
hearing loss that is due to any incident or event in active 
military service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
service, to include as due to asbestos exposure.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in September 2004 and December 
2004 which fully addressed all required notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Any special 
development required for the veteran's asbestos claim will be 
addressed in the analysis section of this decision.  

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from September 
1997 to October 2005.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In this regard, the veteran has asserted that he received 
treatment from The Hearing Aid Center in Roseville, CA.  The 
RO attempted to obtain the veteran's treatment records; 
however, the company responded that the veteran was never 
seen in that office for hearing loss.  The company suggested 
the RO contact The Sierra Hearing Services, as they have a 
different suite number but are frequently mistaken for each 
other.  The RO attempted to obtain treatment records from 
Sierra; however, they responded that they do not have any 
records showing the veteran was seen in their office.  The 
veteran has not identified any other private medical records 
that would assist him in substantiating his claim.  
Therefore, the Board finds VA has satisfied its duty to 
assist the veteran in obtaining all obtainable evidence from 
private treatment sources.  

It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of then nervous 
system (e.g., sensorineural hearing loss) become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that, during his military service in 
the Navy, he worked as a machinist's mate, which required 
that he work in boiler and engine rooms, hydraulic areas, and 
gas plants while aboard ship.  He has asserted that he was 
exposed to asbestos, gas, and hydraulic oil fumes, as well as 
significant noise, as a result of his duties, and he believes 
he currently has a lung condition and hearing loss that were 
incurred as a result of such exposure.  

A.  Lung Disability

The veteran has specifically asserted that he currently 
suffers from a lung disability that is due to his in-service 
asbestos exposure.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter Manual "M21-
1").  Subsequently, an opinion by the VA General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
2000 (April 13, 2000).

The Board notes that the aforementioned provisions of Manual 
M21-1 were rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 
2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that Manual M21-1, Part VI, 
paragraph 7.68 does not create a presumption of exposure to 
asbestos for any class of veterans.  Rather, M21-1 suggests 
that asbestos exposure is a fact to be determined from the 
evidence.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Medical nexus evidence is required in claims for 
asbestos-related disease related to alleged asbestos exposure 
in service.  VAOPGCPREC 04-2000.  

As noted, the veteran has consistently asserted that his 
service in the Navy involved working in boiler and engine 
rooms, hydraulic areas, and gas plants while aboard ship.  
This type of service would make it probable that the veteran 
worked in the vicinity of asbestos, used as an insulator and 
fire retardant, in service.  However, the record also 
reflects that the veteran's post-service employment, included 
working in a shipyard and for Ford Motor Company.  Even if 
the Board were to concede that the veteran was exposed to 
asbestos during service, there is no medical evidence of 
record which shows the veteran has an asbestos-related 
disease.  Nor is there any medical evidence that relates any 
currently manifested respiratory disorder to the veteran's 
claimed in-service asbestos exposure.  

The veteran's service treatment records (STRs) show that, 
beginning in January 1955, the veteran complained of a myriad 
of symptoms, including chest pain, sore throat, and cough, 
and was eventually diagnosed with acute pharyngitis in March 
1956.  The STRs do not contain any subsequent complaints or 
treatment regarding pharyngitis or any asbestos-related 
disability.  At separation from service, the veteran's lungs 
and chest were normal and he did not lodge any pertinent 
complaint as to any chronic respiratory disorder.  

The first time the veteran is shown to have been diagnosed 
with a lung disorder after service was in April 1999, at 
which time the veteran complained of persisting coughing and 
wheezing.  It was noted that he was a smoker and that he had 
three parrots at home.  He was advised to quit smoking and to 
move his birds outside.  The assessment was asthma versus 
chronic obstructive pulmonary disease (COPD).  Post-service 
treatment records show the veteran has been variously 
diagnosed with bronchitis, asthma, emphysema, and COPD.  See 
VA outpatient treatment records dated September 1997 to 
October 2005.  None of these disorders, however, is 
recognized as resulting from asbestos exposure, and there is 
no competent medical opinion of record which relates any of 
these disorders to his claimed in-service asbestos exposure.  
In addition, the Board notes that the veteran has received 
significant medical treatment for his respiratory disorders, 
and no medical professional has ever reported asbestos-
related changes or suggested that his current lung disorders 
are due to asbestos exposure.  See id.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the veteran's claim for service 
connection for his lung condition as due to asbestos 
exposure.  As noted, the veteran's diagnosed respiratory 
disorders are not recognized as related toexposure to 
asbestos, and there is no competent medical opinion of record 
relating his current respiratory disorders to his claimed in-
service asbestos exposure.  The Board does not doubt the 
veteran sincerely believes he has a lung condition due to 
exposure to asbestos; however, he lacks the medical expertise 
necessary to diagnose a specific medical disorder or conclude 
any condition is etiologically related to prior asbestos 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without medical evidence of a disability related to 
exposure to asbestos, service connection for a lung 
disability as a result of exposure to asbestos is not 
warranted.  See VAOPGCPREC 04-2000.  

Finally, the Board has also considered whether service 
connection may be granted on a direct basis.  In this regard, 
the Board again notes the veteran received treatment for one 
instance of pharyngitis during service.  However, the STRs 
are negative for any subsequent complaints or treatment 
related to pharyngitis or any other respiratory disorder, and 
his lungs and chest were normal at separation from service.  
In addition, the veteran is not shown to have been diagnosed 
with a respiratory disorder, e.g., asthma versus COPD, until 
April 1999, which is more than 40 years after he was 
separated from service.  See VA outpatient treatment records 
dated September 1997 to October 2005.  This gap of many years 
in the record preponderates against a finding that his in-
service treatment of pharyngitis caused a chronic disorder, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board, thus, finds that the in-
service treatment of pharyngitis was acute and transitory and 
did not result in a chronic respiratory disability.  

In considering the veteran's claim on a direct basis, the 
Board also notes that no medical professional has ever 
related any currently diagnosed respiratory disorder to the 
veteran's military service.  Therefore, entitlement to 
service connection for a lung disorder on a direct basis is 
not warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a lung condition, to 
include as due to asbestos exposure, and the benefit-of-the-
doubt is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Upon review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
veteran's service treatment records are negative for any 
complaints, treatment, or findings related to hearing loss.  
In this regard, the Board notes that, at the veteran's 
enlistment examination in December 1954, and at his 
separation examination in November 1958, his ears were normal 
on clinical evaluation and his bilateral hearing was normal 
on whispered voice test.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Review of the record reveals the veteran has not submitted 
any medical evidence which shows he currently suffers from a 
hearing impairment.  In this regard, the Board notes he has 
asserted that he received treatment from The Hearing Aid 
Center in Roseville, CA.  However, the company has indicated 
that the veteran was not seen in that office.  The veteran 
has not identified any other medical evidence that would show 
he has received treatment for a hearing impairment since 
service and has a current diagnosis of hearing loss.  
Therefore, the Board finds there is no competent medical 
evidence of a current diagnosis of hearing loss.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, there is no evidence of record which shows 
that the veteran has complained of or received treatment for 
a hearing impairment at any time since he was separated from 
service.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim; however, we find 
a VA examination and/or opinion is not necessary because the 
evidence does not show the veteran suffered an event, injury, 
or disease in service or within his first post-service year, 
to which a current diagnosis of hearing loss can be 
attributed.  As noted, the veteran's hearing was normal at 
his entrance and separation examinations and there are no 
complaints or treatment for hearing loss during or after 
service.  Therefore, a VA examination is not needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection for hearing loss on a presumptive basis is 
not available in this case, because, as noted, there is no 
indication in the evidence of record that the veteran 
manifested an organic disease of the nervous system, shown to 
include sensorineural hearing loss, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this 
regard, the Board again notes that at the veteran's 
separation examination, his hearing was normal and there is 
no competent evidence of record which shows that he suffered 
from hearing loss during his first post-service year.  

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for hearing loss, 
and there is no reasonable doubt to be resolved.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure, is denied. 

Entitlement to service connection for hearing loss is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


